J-S06035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA :             IN THE SUPERIOR COURT OF
                                 :                   PENNSYLVANIA
                                 :
             v.                  :
                                 :
                                 :
    BRANDON SAWYER,              :
                                 :
                 Appellant       :                No. 1370 EDA 2017
                                 :

                    Appeal from the PCRA Order April 3, 2017
              in the Court of Common Pleas of Philadelphia County,
              Criminal Division at No(s): CP-51-CR-0012941-2011

BEFORE: BOWES, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED APRIL 13, 2018

        Brandon Sawyer (“Sawyer”) appeals from the Order dismissing his

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).1

We affirm.

        This Court previously summarized the factual history of this case as

follows:

              At approximately 1[:00] o’clock in the morning of November
        4, 2008, Philadelphia Police Officer Sterling Staton [(“Officer
        Staton”)] and his partner, Officer Vance, were called to 54th
        Street and Florence Avenue in West Philadelphia. When they
        arrived at the scene, Officer Staton observed the body of the
        victim in this case, Charmaine McGuilken [(hereinafter
        “McGuilken” or “the decedent”)], lying beneath a pay phone,
        unresponsive and bleeding from her face. She had the telephone
        handset in her hand, and the cord connecting it to the phone had
        been severed. When the medics arrived a few minutes later, they

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S06035-18


     pronounced her deceased at the scene. N.T. October 22, 2013,
     pp. 56-69.

           Dr. Sam Gulino [(“Dr. Gulino”)], Chief Medical Examiner in
     the Office of the Medical Examiner of Philadelphia, performed an
     autopsy on the decedent ….          The decedent sustained two
     perforating gunshot wounds, to the right side of her face and to
     her chest. [Id. at] 76-100. Officer John Cannon [(“Officer
     Cannon”)] of the Firearms Identification Unit gave expert
     testimony that the ballistics evidence recovered at the scene and
     from the Medical Examiner all came from the same firearm. Id.
     at 153-164.

           Corey Williams         [(“Williams”)] lived in Southwest
     Philadelphia in 2008, where he knew two men named Aasim
     Stibbins [(“Stibbins”)] and Aaron McCallum [(“McCallum”)]. []
     McCallum, also known as Beano, is [Sawyer’s] cousin. On
     November 4th, 2008, at approximately 1[:00] in the morning,
     Williams was selling crack cocaine on the 5400 block of Belmar
     Terrace, which is a little less than two full blocks east of Florence
     Avenue. He heard shots, but he stayed on Belmar Terrace
     because they sounded sufficiently far away that he did not fear for
     himself. Shortly thereafter, he heard police cars rushing to the
     scene of the shooting and saw [Sawyer], Stibbins, and McCallum
     emerge from an alleyway, looking shocked and fearful. The three
     men went to Stibbins’[s] house. Earlier that day, Williams had
     seen McCallum with a gun. He knew McCallum to own two guns,
     a 40-caliber and a 9-millimeter. Id. at 170-181.

           At some point after the shooting, Williams was at
     Stibbins’[s] house speaking with [Sawyer] and McCallum.
     [Sawyer] told him that he shot [] McGuilken in the head, and he
     and McCallum laughed off the incident. [Sawyer] said he came
     out of the alleyway, he shot [the decedent] in the head, and when
     he shot her the receiver on the phone came off. Stibbins seemed
     more troubled by what had happened. Id. at 182-187.

           On November 6, 2008, Detective Keith Scott [(“Detective
     Scott”)] and his partner were working near 55th Street and
     Florence Avenue. He saw [Sawyer] and attempted to stop him,
     and [Sawyer] ran from him for approximately 100 feet.
     [Detective] Scott overcame [Sawyer] and took him into custody
     on an unrelated matter. N.T. October 23, 2013, pp. 36-40.


                                     -2-
J-S06035-18


           On February 9, 2011, Williams was arrested for selling
     narcotics. In order to avoid harsh penalties for his narcotics
     involvement, Williams agreed to give a statement about the
     murder of [] McGuilken. He told homicide detectives what he
     remembered from the night of the shooting, and from [Sawyer’s]
     confession. N.T. October 22, 2013, pp. 188-197.

           [] Stibbins knew the decedent, who was his mother’s friend.
     On February 16th, 2011, he gave a statement to police in which
     he implicated [Sawyer]. In his statement, he says that he was
     leaving a woman’s house sometime after midnight and saw
     [Sawyer] and [] McCallum coming out of a vacant lot, and then
     saw [Sawyer] raise a gun and shoot the decedent while she was
     on the phone. N.T. October 23, 2013, pp. 47-79.

           On November 8, 2011, Stibbins and his lawyer signed a
     Memorandum of Agreement with the District Attorney
     memorializing their agreement that Stibbins [would] testify
     against [Sawyer] in this case, and that the District Attorney would
     agree to a sentence of time served on Stibbins’[s] open gun case.
     Stibbins testified at [Sawyer’s] preliminary hearing that he saw
     [Sawyer] shoot the decedent. Id. at 104-145.

           On the witness stand, [Stibbins] denied being present for
     [decedent’s] shooting or involved in any way. Rather, he claimed
     that the detectives who took his statement used [] Williams’[s]
     statement in order to fabricate a statement for him as well, and
     that he was not present when the shooting occurred but he
     was threatened with being charged in this case if he did not put
     himself at the scene as a witness. Id. at 47-79.

           On March 8, 2011, Tyree Thomas [(“Thomas”)] gave a
     statement to police in which he reported that in February of
     2009[,] he was at [] Stibbins’[s] house when Stibbins told him
     about the shooting. Stibbins said that “the boy, [Sawyer], shot
     the fiend in the head while she was on the phone” and that
     Stibbins had witnessed the shooting, having walked up to the
     intersection just as it was taking place. Id. at 211-224.

           Tevin Clark [(“Clark”)], a friend of [] Stibbins, gave a
     statement on February 17, 2011[,] that Stibbins had told him that
     [Sawyer] shot the decedent in the eye without provocation, and
     that Stibbins witnessed the shooting but was not involved. At


                                    -3-
J-S06035-18


        trial, he claimed that the statement was inaccurate. Id. at 211-
        232.

               At trial, the Commonwealth played recordings of two phone
        calls that [Sawyer] made while he was in custody awaiting trial.
        In the first one, he discusses the fact that “Corey” (presumably []
        Williams) gave a statement in this case and “told” in some other
        cases as well. In the second call, he declares that he has
        statements made by Williams and “Diddy” and “two other young
        bouls [sic]” and “I’m’ a send ‘em jawns out tonight, you heard
        me?” N.T. October 28, 2013, pp. 59; Commonwealth Exhibit 39
        (transcripts).

Commonwealth v. Sawyer, 122 A.3d 1118 (Pa. Super. 2015) (unpublished

memorandum at 1-6) (citation omitted).

        A jury found Sawyer guilty of first-degree murder, carrying a firearm on

public streets or property in Philadelphia, and possessing an instrument of

crime.2 Thereafter, the trial court sentenced Sawyer to a 42½ years to life in

prison for his conviction of first-degree murder,3 and concurrent prison terms

of one to two years for his convictions of carrying a firearm on the streets or

property in Philadelphia and possessing an instrument of crime. This Court

affirmed Sawyer’s judgment of sentence, after which the Pennsylvania

Supreme Court denied Sawyer’s Petition for allowance of appeal.               See

Sawyer, 122 A.3d 1118 (Pa. Super. 2015) (unpublished memorandum),

appeal denied 128 A.3d 1206 (Pa. 2015).




____________________________________________


2   See 18 Pa.C.S.A. §§ 2502, 6108, 907.

3   Sawyer was 15 years old at the time of the murder.

                                           -4-
J-S06035-18


     On November 2, 2016, Sawyer timely filed the instant PCRA Petition, his

first. After the appointment of counsel and an evidentiary hearing, the PCRA

court dismissed Sawyer’s Petition. Thereafter, Sawyer filed the instant timely

appeal, followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of

matters complained of on appeal.

     Sawyer presents the following claims for our review:

           I.     Were [Sawyer’s] rights pursuant to the Sixth and
                  Fourteenth Amendments of the U.S. Constitution and
                  Article 1, sec. 9 of the PA Constitution violated in that
                  counsel failed to investigate and present an available
                  witness and evidence that would have corroborated
                  Stibbins[’s] recantation at trial?

           II.    Were [Sawyer’s] rights pursuant to the Sixth and
                  Fourteenth Amendments of the U.S. Constitution and
                  Article 1, sec. 9 of the PA Constitution [] violated by
                  counsel[’s] failure to investigate and present available
                  witnesses and evidence of an alternative suspect and
                  the Commonwealth’s abandonment of investigation of
                  that person?

           III.   Were [Sawyer’s] rights pursuant to the Sixth and
                  Fourteenth Amendments of the U.S. Constitution and
                  Article 1, sec. 9 of the PA Constitution [] violated by
                  trial counsel’s failure to obtain and present available
                  evidence that would prove that [] Williams[’s]
                  testimony that he had a conversation with [Sawyer]
                  was contrary to the incontrovertible physical evidence
                  of record and should be suppressed?

           IV.    Were [Sawyer’s] rights pursuant to the Sixth and
                  Fourteenth Amendments of the U.S. Constitution and
                  Article 1, sec. 9 of the PA Constitution [] violated by
                  counsel’s ineffective failure to object to the hearsay
                  testimony of [] Clark?

           V.     Were [Sawyer’s] constitutional right to due process of
                  law and a fair trial … violated by the cumulative impact

                                     -5-
J-S06035-18


                   of trial counsel[’s] ineffectiveness in violation of the
                   Sixth Amendment?

Brief for Appellant at 3.

       “In reviewing the denial of PCRA relief, we examine whether the PCRA

court's determination is supported by the record and free of legal error.”

Commonwealth v. Montalvo, 114 A.3d 401, 409 (Pa. 2015) (citation and

internal quotation marks omitted). “Where a PCRA court fails to support its

holding with sufficient explanations of the facts and law, or fails to provide an

adequate opinion addressing all of the claims raised in a PCRA petition,

including factual and credibility disputes, a remand is appropriate.” Id. at

410.

       Sawyer first claims that his constitutional right to effective assistance of

counsel, pursuant to the Sixth and Fourteenth Amendments to the United

States Constitution, and Article I, section 9 of the Pennsylvania Constitution,

was violated by counsel’s failure to investigate and present an available

witness, and evidence that would have corroborated the recantation testimony

of Stibbins.   Brief for Appellant at 12.      Sawyer directs our attention to

Stibbins’s trial testimony that the detectives interrogating him, including

Detective Pitts, told Stibbins what to say, and corrected his statement about

the incident. Id. at 14. Sawyer asserts that at trial, Stibbins denied telling

Clark that Sawyer had shot the victim. Id. at 15. Sawyer states, “Stibbins

testified at the trial that he only gave testimony at the preliminary hearing

consistent with [his] statement because the [District Attorney] told him to.”

                                       -6-
J-S06035-18


Id.   In addition, Sawyer contends that at trial, Clark testified that the

statement attributed to him was not correct, and he denied having spoken to

Williams about the crime. Id.

      Sawyer asserts that his trial counsel rendered ineffective assistance by

not investigating the detectives involved in taking Stibbins’s statement,

especially Detective Pitts. Id. at 15, 17. Sawyer contends that had counsel

investigated Detective Pitts,

      she would have learned that [Detective] Pitts has a documented,
      admissible, pattern and practice of holding suspects and witnesses
      in isolation, often handcuffed, for prolonged interrogation periods,
      threatening, bullying and physically and psychologically coercing
      suspects and witnesses into giving statements that incriminate a
      pre-ordained suspect. In other words, [Detective] Pitts had a
      pattern and practice of making the evidence fit the intended
      suspect[,] as he did in the instant case.

Id. at 17. Sawyer contends that Detective Pitts was the subject of six civil

lawsuits, each of which accused Detective Pitts of misconduct, including

excessive use of force and false arrest. Id. at 18. According to Sawyer, the

City of Philadelphia settled several lawsuits against Detective Pitts. Id. at 18

n.3. Sawyer asserts that an evidentiary hearing is required, during which trial

counsel can be questioned about her failure to call Detective Pitts, as well as

the men who had filed civil claims against Detective Pitts. Id. at 18. Sawyer

details the cases against these men, Unique Drayton, Nafis Pinkney and Amin

Speaks. Id. at 19-21. Sawyer also disputes the PCRA court’s conclusion that

he did not suffer prejudice from counsel’s inaction, and its conclusion that the

jury considered and rejected Stibbins’s trial recantation testimony. Id. at 22.

                                     -7-
J-S06035-18


According to Sawyer, had the evidence of the pattern and practices of

Detective Pitts been presented to the jury, it would have corroborated the

recantation testimony of Stibbins and Clark. Id. at 23.

     As this Court has explained,

     [t]o be entitled to relief on an ineffectiveness claim, [the
     petitioner] must prove the underlying claim is of arguable merit,
     counsel’s performance lacked a reasonable basis, and counsel’s
     ineffectiveness caused him prejudice. Prejudice in the context of
     ineffective assistance of counsel means demonstrating there is a
     reasonable probability that, but for counsel’s error, the outcome
     of the proceeding would have been different. This standard is the
     same in the PCRA context as when ineffectiveness claims are
     raised on direct review. Failure to establish any prong of the test
     will defeat an ineffectiveness claim.

Commonwealth v. Solano, 129 A.3d 1156, 1162-63 (Pa. 2015) (citations

omitted).

     In its Opinion, the PCRA court addressed Sawyer’s claim and concluded

that it lacks merit. See PCRA Court Opinion, 5/10/17, at 9-10. The PCRA

court’s findings are supported in the record, and we discern no abuse of

discretion by the PCRA court in rejecting Sawyer’s claim.       See id.    We

therefore affirm on the basis of the PCRA court’s Opinion with regard to this




                                    -8-
J-S06035-18


claim.4   See id.

       In his next claim, Sawyer argues that counsel rendered ineffective

assistance by failing to adequately investigate and present available witnesses

regarding an alternative suspect, Joseph Brunner (“Brunner”).           Brief for

Appellant at 24. Sawyer contends that Brunner had a lengthy criminal history

involving firearms, drugs and violent crimes. Id. at 25. Sawyer contends

that counsel’s trial strategy, i.e., to implicate Stibbins rather than Brunner,

was not reasonable.          Id. at 24.        Further, Sawyer contends that the

circumstantial evidence provided by these witnesses would have established

reasonable doubt as to his own involvement. Id. at 27.

       In particular, Sawyer points out that Denise Webster (“Webster”), in her

statement to police, observed Brunner running out of Ridgewood Street just

minutes after the shooting. Id. Webster also told police that Brunner carried

a silver-colored revolver, and had previously threatened to “Fuck her up[,]”

referring to the decedent. Id. Sawyer also states that his trial counsel was


____________________________________________


4 Sawyer also has filed a Petition for Remand based upon newly obtained
evidence. Specifically, Sawyer points out other cases in which it was alleged
that Detective Pitts had physically assaulted and coerced witnesses. However,
this evidence does not contradict the PCRA court’s determination that Sawyer
“neither alleges that Stibbins was physically coerced by Detective Pitts before
giving his statement, nor does he argue that Stibbins would testify that he
was.” See PCRA Court Opinion, 5/10/17, at 9. Further, Sawyer does not
assert that any of the people allegedly assaulted by Detective Pitts would be
available to testify upon remand to the PCRA court. Finally, Sawyer does not
explain how this information was not available at the time he filed his PCRA
Petition or during the PCRA hearing in 2017. Accordingly, we deny Sawyer’s
Petition for remand.

                                           -9-
J-S06035-18


aware that Jeanine Jones had told police that she had seen Brunner running

through the nearby driveway following the shooting. Id. at 29. Similarly,

Sawyer points out that LaVerne McCall could have testified regarding

animosity between Brunner and the decedent. Id. at 30. Sawyer argues that

these witnesses would have rebutted the testimony of Detective Morton, who

had testified that the case had “gone cold,” and that they had no suspect in

December 2008.     Id. at 31. Sawyer takes exception to his trial counsel’s

failure to investigate Brunner, and should have argued that the police believed

that Brunner was the primary suspect.         Id. at 32.   According to Sawyer,

“Brunner had both motive and opportunity to kill the victim.”        Id. at 33.

Sawyer also disputes the PCRA court’s determination that trial counsel’s

strategic decisions were reasonable. Id. at 34.

      In its Opinion, the PCRA court addressed this claim and concluded that

it lacks merit. See PCRA Court Opinion, 5/10/17, at 5-8. We agree with the

sound reasoning of the PCRA court, and its conclusion that the claim lacks

merit. See id.   We therefore affirm on the basis of the PCRA court’s Opinion

with regard to this claim. See id.

      In his third claim, Sawyer asserts that his trial counsel rendered

ineffective assistance by failing to present evidence contradicting Williams’s

testimony, requiring its suppression. Brief for Appellant at 37. Sawyer states

that in Williams’s February 9, 2011 statement to police and trial testimony, he

recalled an incriminating statement by Sawyer wherein Sawyer referred to


                                     - 10 -
J-S06035-18


decedent saying that he had “rocked” her and stated, “I shot her in the head.”

Id.   According to Sawyer, he told trial counsel that Williams’s statement was

a lie, because Sawyer was in police custody at the time. Id. Sawyer disputes

the PCRA court’s finding that the claim is frivolous, based upon the parties’

stipulation that Sawyer was not in Philadelphia from November 2008 through

February 2010. Id. at 38. In spite of the stipulation, Sawyer argues that his

counsel should have subpoenaed records showing that he was not in

Philadelphia during this time period. Id. at 39.

      In its Opinion, the PCRA court addressed this claim and concluded that

it lacks merit. See PCRA Court Opinion, 5/10/17, at 10-11. We agree with

the sound reasoning of the PCRA court, as expressed in its Opinion, and

discern no abuse of discretion in this regard. See id. Accordingly, we affirm

on the basis of the PCRA court’s Opinion with regard to this claim. See id.

      In his fourth claim, Sawyer argues that his counsel rendered ineffective

assistance by not objecting to the hearsay testimony of Clark.       Brief for

Appellant at 44. According to Sawyer, his counsel should have objected to

the following statement, wherein the prosecutor read out loud, to Clark,

Clark’s prior statement:

      [The Prosecutor, reading from Clark’s Statement]: I have a friend
      named [Stibbins]. We’ve been hanging around together for about
      a year or two. In February of ‘09[,] I was at [Stibbins’s] house
      when he told me about the shooting of the lady at 54 th and
      Florence Avenue back in November the year before. [Stibbins]
      told me that the boy, [Sawyer], shot the friend in the head while
      she was on the phone. [Stibbins] told me that Brandon was with
      another guy named Aaron[,] but he didn’t say what Aaron did.

                                    - 11 -
J-S06035-18


      [Stibbins] said that he was out there when this happened and he
      saw what they did. He had just walked up when it happened.

      So, [] Clark, my first question is[,] did I get that right? Did I read
      that accurately?

      [Clark]: Yes, you read it accurately.

      Q. And that’s what’s on the statement?

      A. Yes.

      Q. Do you recall that question and answer?

      A. No.

Brief for Appellant at 43 (citation omitted). Sawyer contends that because

there was no hearing, there is no evidence as to why counsel failed to object

to this hearsay testimony.     Id. at 44.     Sawyer insists that a hearing is

necessary, at which time counsel can testify as to his reasons for not objecting

to this testimony. Id.

      In its Opinion, the PCRA court addressed this claim and concluded that

it lacks merit. See PCRA Court Opinion, 5/10/17, at 11-12. We agree with

the sound reasoning of the PCRA court, and affirm on this basis as to Sawyer’s

fourth claim. See id. We additionally note the following.

      The record supports the trial court’s determination that the statement

at issue was offered to impeach the earlier testimony of Stibbins. In addition,

our review of the record discloses that the statement at issue was used to

impeach Clark’s own testimony. At trial, Clark represented that he was under

the influence and tired at the time he spoke with homicide detectives on


                                     - 12 -
J-S06035-18


February 17, 2011.       N.T., 10/23/13, at 220.    When confronted with each

statement that he made to the homicide detectives, Clark could not recall

making the statement. See id. 220-25 (wherein the prosecutor confronted

Clark with each statement that he made to the detectives, and Clark denied

remembering his statements).         We conclude that the evidence also was

properly admitted to refute Clark’s claim that he was under the influence at

the time he spoke with homicide detectives, and could not recall major

portions of his statement. See id.

         In his fifth and final claim, Sawyer argues that he is entitled to relief

based upon the cumulative effect of all of his prior claims. Brief for Appellant

at 45.     However, because we conclude that the PCRA court did not abuse its

discretion or err, Sawyer is not entitled to relief on this claim.

         Petition for Remand denied. Order affirmed.

         Judge McLaughlin joins the memorandum.

         Judge Bowes concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/18




                                       - 13 -
       -···-·· · ···-··�··-,·· · . ·"···.· .... · .··... · -·· _,.._.,..... ·•· -Y· ·'vt···.' .. · · ·-·- · '·
0062_Opinion                                                                                                     . - ·· · .• -.:s·· .., .. ··· .. · ·:·.•.. -._ ·_: :._:_.:_,::.�:.• : ... · ....,•J·.:· · _. .. ,." ..-.•.. · ...• ··..__,._.-· ·. · .•. · ·· --:::2:;;�. »·· :· ·'   '··1. .. ·: ...   C ·:•.:.. ::..�·-�.-:.JL·                     ".·:   .. •.. ·--··.·'· .... · .. -· .• · ..
                                                                                                                                                                                                                                                                                                                                                               :                                      '   '   ... ·. ··.. ; __



                                                                                                                                                                                                                                                                                                                                     Circulated 03/14/2018 11:29 AM




                                                                                                                           IN THE COURT OF COMMON PLEAS
                                                                                                                      FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                                                                                               CRIMINAL TRIAL DIVISION

                                                  COMMONWEALTH OF PENNSYLVANIA                                                                                                                                                            CP-51-CR-0012941-2011


                                                                           v.                                                                                                                               FILED                                                                      CP-Sl-CR-0012941-2011 c
                                                                                                                                                                                                                                                                                                          Op,ni:m. v. Sawyer. Brandon


                                                                                                                                                                                    MAY 102017
                                                  BRANDON SAWYER
                                                                                                                                                                               Office of Judicial Records                                                                                        IIII I/I II/Ill//II111 /I Ill
                                                                                                                                                                                     Appeals/Post Trial                                                                                                                   7944991021

                                                                                                                                                                                                    OPINION

                                                  McDermott, J.                                                                                                                                                                                                                                                                           May 10, 2017

                                                  Procedural History

                                                                           On July 23, 2011, the Petitioner, Brandon Sawyer, was arrested and charged with Murder

                                                  and related offenses. On October 29, 2013, after a trial before this Court, a jury convicted the

                                                  Petitioner of First-Degree Murder, Carrying a Firearm in Philadelphia, and Possession of an

                                                  Instrument of Crime (PIC). On April 10, 2014, this Court sentenced the Petitioner to forty-two

                                                  and one-half years to life in prison for First-Degree Murder, as well as concurrent sentences of

                                                  one to two years of incarceration for PIC and Carrying a Firearm in Philadelphia.1 The

                                                  Petitioner was fifteen years old at the time of the murder in this case.

                                                                           The Petitioner appealed and on June 1, 2015, the Superior Court affirmed the Petitioner's

                                                 judgment of sentence. On November 24, 2015, the Petitioner's Petition for Allowance of Appeal

                                                 was denied.



                                                  I
                                                   On April 10, 2014, at CP-51-CR-0012798-2010, CP-51-CR-0012799-2010, CP-51-CR-0011761-2011, and CP-51-
                                                 CR-0011762-2011, this Court accepted the defendant's negotiated guilty plea in four Aggravated Assault cases, with
                                                 the sentences to be run concurrent to the sentence in this case. He received seven and one-half to fifteen years on
                                                 each charge of Aggravated Assault, seven and one-half to fifteen years for Conspiracy, and one to two years for each
                                                 of two charges for Possession of an Instrument of Crime, all to run concurrent to one another and to the sentence in
                                                 this matter.
···"'··--··   ··-·.··-··.···· ·. __ , __..,, .., ..   __    ·   __ ._.·, _.·   :   ·, ···�.r�··!...-·· .: ···   ··_,:·· .·,,__...•...__:_·._,.::-.:·--·.·· ·.·   �·-··· ,_··,.. "·"··,�·   ::··:.>.;·'. .. · :,:.,.-.: .. :                                                                   .. :�·
                                                                                                                                                                                                                              ·, :·�·.··,'..:...:.....J.:JL'...:...�. ·�.....:....�....:..:.:.-    ·-�.c:.::..:. a.�.-...:·�..:....-       .··
                                                                                                                                                                                                                                                                                                                                    ·-•.:..-  . __




                                                           On November 2, 2016, the Petitioner filed a timely, counseled Post-Conviction Relief

                                     Act ("PCRA") petition, his first. On January 3, 2017, the Commonwealth filed a Motion to

                                     Dismiss. On March 17, 2017, this Court held an evidentiary hearing. On April 3, 2017, after

                                     hearing argument, this Court dismissed the instant petition. On April 24, 2017, the Petitioner

                                     appealed and on May 2, 2017 filed a Statement of Matters Complained of on Appeal pursuant to

                                     Pa.R.A.P. 1925(b).



                                                           On direct appeal, the Superior Court adopted this Court's summary of the relevant facts

                                     and restated them as follows:

                                                                            At approximately 1 o'clock in the morning of November 4,
                                                                       2008, Philadelphia Police Officer Sterling Staton and his partner,
                                                                       Officer Vance, were called to 54th Street and Florence Avenue in
                                                                       West Philadelphia. When they arrived at the scene, Officer Staton
                                                                       observed the body of the victim in this case, Charmaine McGuilken,
                                                                       lying beneath a pay phone, unresponsive and bleeding from her face.
                                                                       She had the telephone handset in her hand, and the cord connecting
                                                                       it to the phone had been severed. When the medics arrived a few
                                                                       minutes later, they pronounced her deceased at the scene.
                                                                            Dr. Sam Gulino, Chief Medical Examiner in the Office of the
                                                                       Medical Examiner of Philadelphia, performed an autopsy on the
                                                                       decedent, Charmaine McGuilken. The decedent sustained two
                                                                       perforating gunshot wounds, to the right side of her face and to her
                                                                       chest. Officer John Cannon of the Firearms Identification Unit gave
                                                                       expert testimony that the ballistics evidence recovered at the scene
                                                                       and from the Medical Examiner all came from the same firearm.
                                                                            Corey Williams lived in Southwest Philadelphia in 2008, where
                                                                       he knew two men named Aasim Stibbins and Aaron McCallum.
                                                                       Aaron McCallum, also known as Beano, is (the PetitionerJ's cousin.
                                                                       On November 4th, 2008, at approximately 1 in the morning,
                                                                       Williams was selling crack cocaine on the 5400 block of Belmar
                                                                       Terrace, which is a little less than two full blocks east of Florence
                                                                       Avenue. He heard shots, but he stayed on Belmar Terrace because
                                                                       they sounded sufficiently far away that he did not fear for himself.
                                                                       Shortly thereafter, he heard police cars rushing to the scene of the
                                                                       shooting and saw [the Petitioner], Stibbins, and McCallum emerge
                                                                       from an alleyway, looking shocked and fearful. The three men went
                                                                       to Stibbins' house. Earlier that day, Williams had seen McCallum


                                                                                                                                                                                                                                                                                                       2
·--·-· --�·.. . · · ·- ·�- ·. · _,_.    ·. _ �����'- -'- '--"'-'�-'-'-'-'-'-"- '-·'---'"---'-'- '-'�- ---������,�=----�� .   J:Ak"···.:.:..:i..a& ·._   :·   .1·   ·.• -�·;,:.·-- �




                                       with a gun. He knew McCallum to own two guns, a 40-caliber and
                                       a 9-millimeter.
                                            At some point after the shooting, Williams was at Stibbins'
                                       house speaking with [the Petitioner] and McCallum.                  [The
                                       Petitioner] told him that he shot Charmaine McGuilken in the head,
                                       and he and McCallum laughed off the incident. [The Petitioner] said
                                       he came out of the alleyway, he shot Charmaine in the head, and
                                       when he shot her the receiver on the phone came off. Stibbins
                                       seemed more troubled by what had happened.
                                            On November 6, 2008, Detective Keith Scott and his partner
                                       were working near 55th Street and Florence Avenue. He saw [the
                                       Petitioner] and attempted to stop him, and [the Petitioner] ran from
                                       him for approximately 100 feet. Scott overcame him and took him
                                       into custody on an unrelated matter.
                                            On February 9, 2011, Williams was arrested for selling
                                       narcotics. In order to avoid harsh penalties for his narcotics
                                       involvement, Williams agreed to give a statement about the murder
                                       of Charmaine McGuilken. He told homicide detectives what he
                                       remembered from the night of the shooting, and from [the
                                       Petitioner's] confession.
                                           Aasim Stibbins knew the decedent, who was his mother's friend.
                                       On February 16th, 2011, he gave a statement to police in which he
                                       implicated [the Petitioner], In _his statement, he says that he was
                                       leaving a woman's house sometime after midnight and saw [the
                                       Petitioner] and Aaron McCallum coming out of a vacant lot, and
                                       then saw [the Petitioner] raise a gun and shoot the decedent while
                                       she was on the phone.
                                           On November 8, 2011, Stibbins and his lawyer signed a
                                       Memorandum of Agreement with the District Attorney
                                       memorializing their agreement that Stibbins testify against [the
                                       Petitioner] in this case, and that the District Attorney would agree to
                                       a sentence of time served on Stibbins' open gun case. Stibbins
                                       testified at [the Petitioner's] preliminary hearing that he saw [the
                                       Petitioner] shoot the decedent.
                                           On the witness stand, he denied being present for her shooting
                                       or involved in any way. Rather, he claimed that the detectives who
                                       took his statement used Corey Williams' statement in order to
                                       fabricate a statement for him as well, and that he was not present
                                       when the shooting occurred but he was threatened with being
                                       charged in this case if he did not put himself at the scene as a witness.
                                            On March 8, 2011, Tyree Thomas gave a statement to police in
                                       which he reported that in February of 2009 he was at Aasim
                                       Stibbins' house when Stibbins told him about the shooting. Stibbins
                                       said that "the boy, Brandon, shot the fiend in the head while she was
                                       on the phone" and that Stibbins had witnessed the shooting, having
                                       walked up to the intersection just as it was taking place.


                                                                                                                                     3
.. :._·--.:. .;.;_ _;__;_�__;_•._;_•.;.".•-....il;..:.._......:........:.:.-·_;.:,..;__  .                                                                             :·.. _
                                                                                      · ·.;....;..;,._;......;;,;,:,:_.._;__....:..:...._.:....:.;::........:..:.:....:_    ·   .i,:...___:,o_';.._;.•,(.::...�·,,.. _ _._   �··:_·····.-   _ .•.. �   •.:,"'0'L0"·"C'0··',''•�·'J105 A.3d 678, 684 (Pa. 2014); 42 Pa.C.S. § 9543(a)(2)(ii). Counsel is

                                                                presumed to have rendered effective assistance. Commonwealth v. Weiss, 81 A.3d 767, 783 (Pa.

                                                                2013) (citing Commonwealth v. Sepulveda, 55 A.3d 1108, 1117 (Pa. 2012)).


                                                                                                                                                                                                                                                                                                                                                        4
       To overcome the presumption, the Petitioner has to satisfy the performance and prejudice

test set forth in Strickland v. Washington, 466 U.S. 668 (1984). The Supreme Court of

Pennsylvania has applied the Strickland test by looking to three elements, whether (1) the

underlying claim has arguable merit; (2) no reasonable basis existed for counsel's action or

failure to act; and (3) the petitioner has shown that he suffered prejudice as a result of counsel's

lapse, i.e., that there is a reasonable probability that the result of the proceeding would have been

different. Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987). If a claim fails under any

necessary element of the Strickland/Pierce test, the court may proceed to that element first.

Commonwealth v. Bennett, 57 A.3d 1185, 1195-1196 (Pa. 2011). Counsel will not be deemed

ineffective for failing to raise a meritless claim. Commonwealth v. Rivera, 108 A.3d 779, 789

(Pa. 2014) (citing Commonwealth v. Jones, 912 A.2d 268, 278 (Pa. 2006)).

       The Petitioner claims that trial counsel were ineffective for failing to investigate the

alternative suspect Joseph "Jo-Jo" Brunner, and present five witnesses to support the theory that

Brunner was the perpetrator. Appellate courts review matters involving trial strategy

deferentially, and trial counsel will be deemed to have acted reasonably if the chosen strategy

had some reasonable basis designed to effectuate the client's interest. Commonwealth v. Miller,

987 A.2d 638, 653 (Pa. 2009) (citing Commonwealth v. Puksar, 951 A.2d 267, 277 (Pa. 2008)).

A claim of ineffectiveness will not succeed by comparing, in hindsight, the employed trial

strategy with unpursued alternatives. Puksar, 951 A.2d at 277 (citing Commonwealth v. Miller,

819 A.2d 504, 517 (Pa. 2002)). While appellate courts do not completely disregard the

reasonableness of pursuing alternative strategies, the balance tips in favor of finding

effectiveness upon determining that trial counsel's decision had a reasonable basis. Miller, 987




                                                                                                       5
---·--··-:··.. ··--· ··.·,··· · .. ·: --·· ...... ·.·•.·•·· • ·.._.·.,�· .·...-.· ···.· ···--·-···-.: ·.• · ·-·-·--·, ·'·.;·..· .-; ' ..:_ .:, dc·d- ·;' ·,.··.. �- '•· •''   .:, �-·�,-·-· ·   ·   ... .;:; ."·:.'c·•.:: -:.:'·�'k:c!/'..:.:.·.;�. ·   ·.·::.v·:' -�· .. ·: �;dl':r .::.'...:..c".>.".:...:.......:.a·''··::;.:.....;:_;_..:.:i.;,._.· ·.. ·... _.· __...;;+· · · �.:..:..:..-4::_�._...,.:::..;.:.__.:.,.:; __.:: _




                                                                                                                                                                                                                                                                                                                                                                                                             .
                                              A.2d at 653 (citing Commonwealth v. Cooper, 941 A.2d 655 (Pa. 2007); Pierce, 527 A.2d at

                                              975).

                                                                        To be entitled to relief on a claim of ineffectiveness for failure to call a witness, an

                                              appellant must demonstrate that the witness: (1) existed; (2) was available and willing to

                                              cooperate; (3) was or should have been known to counsel; and, (4) could have provided

                                              testimony the absence of which prejudiced him. Commonwealth v. Johnson, 139 A.3d 1257,

                                               1284 (Pa. 2016) (citing Commonwealth v. Birdsong, 24 A.3d 319, 334 (Pa. 2011)). To show

                                              prejudice, the petitioner must demonstrate that there is a reasonable probability that, but for trail

                                              counsel's allegedly unprofessional conduct, the result of the proceedings would have been

                                              different. Id. (citing Commonwealth v. Baumhammers, 92 A.3d 708, 725 (Pa. 2014)). Where a

                                              petitioner requests an evidentiary hearing, the petition must include a signed certification of each

                                              intended witness stating the witness' name, address, date of birth, substance of his or her

                                              testimony, and any material documents. 42 Pa.C.S. § 9545(d)(l). Failure to substantially

                                              comply renders the witness' testimony inadmissible. Id

                                                                       The Petitioner theorizes that, because Brunner often sold Alka Seltzer in place of crack

                                              cocaine, he made a lot of enemies, including the decedent, whom he had a motive to murder. To

                                              support this theory, the Petitioner sought to present Denise Webster as a witness, who would

                                              allegedly testify that she was with the decedent before the murder, that the decedent left her

                                              home, that she and Brunner constantly argued, and that Brunner claimed to have seen her before

                                              the shooting. This testimony would be corroborated by Laverne McCall, who would testify that

                                              she saw the decedent walk towards Ridgewood and 54th Street immediately before the shooting,

                                              that the decedent was upset at Brunner for selling her fake narcotics, and that Brunner threatened

                                              the witness with a revolver on a prior occasion. The Petitioner also sought to present Jeannie



                                                                                                                                                                                                                                                                                                                                                                      6
�-··.:.,..;..,·   -�----·-·................:.·.::...:........:.-.,-- ··--·-··   ..• .-   ·---· .. -- ·- ·.·...... - __-   .. :.....   •           .. · .. ' . ·.·-
                                                                                                                                          .. · ···�                ... �-�··,.·.
                                                                                                                                                                  '·               ·•·· .   ',   .-� ·.-. '.   ·....   _.. _. ·.,·.'   -���� :
                                                                                                                                                                                                                                           •.!   ·G"·,···"...!.:.i=��
                                                                                                                                                                                                                                                                    ·   -���,.-.;:,,·.. , ..• :, ...... · ... · ... J�.-' .• ·.-.·----�..-·: ....•




                                                       Jones, who would testify that she spoke to the deceased eyewitness Cheeri Glen, who allegedly

                                                        saw Brunner run away from the crime scene after the shooting. The Petitioner finally sought to

                                                       introduce the testimony of two unidentified males, who allegedly told police that they heard that

                                                       Brunner was the shooter.

                                                                                         The certifications attached to the PCRA are insufficient to warrant testimony from these

                                                       witnesses at the evidentiary hearing this Court conducted regarding trial counsel's selected

                                                       defense. Jones is not a witness to the shooting, and serves only to provide the inadmissible

                                                       hearsay testimony of the deceased Cheeri Glen. The Petitioner also presents police statements

                                                       provided by witnesses Webster and McCall, where they each claim that animosity brewed

                                                       between Brunner and the decedent because Brunner repeatedly sold fake drugs. The Petitioner

                                                       further submits certifications wherein both Webster and McCall confirm that their original

                                                       statement was true. While the statements and certifications support the theory that there was

                                                       animosity between Brunner and the decedent, no certification is sufficient to identify any

                                                       alternative suspect, let alone Brunner, as the actual shooter. Finally, the Petitioner's failure to

                                                       identify the two males who spoke to police violates the PCRA's certification requirement. In

                                                       any event, this Court reviewed the Petitioner's pleadings and exhibits and determined that none

                                                       of the witnesses claimed to have observed the actual shooting. This evidence, if presented, is

                                                       insufficient to prevail over the facts presented at trial, where an eyewitness observed the

                                                       Petitioner shoot the decedent, and where the Petitioner confessed his guilt.

                                                                                         Furthermore, during the evidentiary hearing, trial counsel Francis Carmen, Esq. testified

                                                       that he was familiar with Brunner based on his investigation prior to trial, that he personally

                                                       interviewed Jones, and he investigated McCall and Denise Webster. N.T. 3/17/2017 at 11-21.

                                                       Based on the information he and co-counsel Susan Ricci gathered, including Brunner's prior



                                                                                                                                                                                                                                                                                                          7
·--"..:.:....:.....:....;.,.·.:......_c:...;.:.....: · · - ·· ··--·· ·· .. · ·:··   ·    ··: ·•· -·   ···-'. ·   ·   · .. -,   �.·-.. ·· ·   ·..·--··· ··   ·.• ··. ·   ,··-----'· ..••. • · ·· ··."·.�· '.· .•.• ·:: ··• --·-----· .. ··. ·.:: .. :.   ·.·., ·' · · ·   .,__ ;:-•,,,.: """ ••.•• :., •. •-· ·.�···'·   ·dl.··.l-,..t:....:..'"...:·:':..:.;.;z,;..;:;:..,,; ••:.·••.




                                                        record and his whereabouts at the time of the shooting, trial counsel adopted the theory that

                                                         Stibbins was the shooter. Id. at 26-29. As a matter of strategy, trial counsel was concerned that

                                                         Glen's death impeded any defense implicating Brunner, as she was the only person who could

                                                        place him at the location of the shooting. Id. at 38. Beyond that, trial counsel struggled to

                                                         develop Brunner's motive for shooting the decedent. While the decedent may have been upset at

                                                        the Petitioner for selling fake drugs, nothing indicated that the Petitioner was upset with the

                                                        decedent or had a motive to kill her. Id. at 44-45. Trial counsel also felt that, due to his host of

                                                        legal problems, including having been investigated for the instant shooting, Stibbins had great

                                                        motive to falsely implicate the Petitioner. Id. at 41, 44. These factors, combined with Stibbins'

                                                         availability for cross-examination, convinced trial counsel to implicate him as the shooter. Id. at

                                                        41-45.

                                                                                        After hearing trial counsel's testimony, this Court found that trial counsel was not

                                                        ineffective for pursuing the chosen trial strategy. Significant evidence, including the

                                                        Philadelphia police's own investigation, pointed to Stibbins as a possible suspect, and trial

                                                        counsel's theory served the dual purpose of diminishing Stibbins' identification of the Petitioner

                                                        as the shooter while implicating Stibbins' as a suspect. The Petitioner further fails to

                                                         demonstrate prejudice for failing to call the witnesses supporting his theory that Brunner was the

                                                         shooter. None of the suggested witnesses (Webster, McCall, or Jones) witnessed the shooting or

                                                         saw Brunner near its location. Glen, the only witness who could place Brunner near the scene

                                                        died prior to trial, rendering her unavailable and her alleged testimony as hearsay. Because of

                                                        these issues, the purported testimony of these witnesses would do little to advance the

                                                        Petitioner's theory that Brunner was the shooter.




                                                                                                                                                                                                                                                                                                                                                                                                        8
                    ,_  -·.. ·�-
                     .. -     -  ....,�···-���· .,, ,' , .. · .:·.--   : -·   .   - '   ,·.�:::··.;; .· - .._.,,_ .,·,._.- •. · • .,_   ��)}IL._)··'··· .. ··�- .. -·.:   _   ,_,;__ -··-::·.··.,-:·.-·.:·, .. ·   ·-,,�·:'.:-·'···:.-·,. :,J.':.:·   ,




       The Petitioner argues that, had trial counsel investigated Detective Pitts' interrogation

techniques, he would have discovered a pattern and practice of coercing individuals into giving

false statements, thereby corroborating Aasim Stibbins' recantation. To support this claim, the

Petitioner cites the cases of former defendants Unique Drayton, Amin Speaks, and Nefis

Pinkney, each of whom could establish Detective Pitts' habitual use of coercive interrogation

techniques. The Petitioner bolsters this claim by citing an April 2016 Philadelphia Daily News

article documenting the more than $1 million dollars the City of Philadelphia paid to settle

claims made against Detective Pitts.

       A PCRA petition must, at the very least, describe the evidence that will be presented at a

hearing, and the simple reliance of conclusory accusations is insufficient to warrant a hearing.

Commonwealth v. Castro, 93 A.3d 818, 827 (Pa. 2014). An evidentiary hearing is not meant to

function as a fishing expedition for the potential discovery of evidence to support a speculative

claim. Id. at 827-828 (citing Commonwealth v. Scott, 752 A.2d 871, 877 n. 8 (Pa. 2000)). Any

new evidence must be producible and admissible, but newspaper articles generally constitute

inadmissible hearsay that merely suggests that evidence may exist. Id at 825; Commonwealth v.

Perrin, 108 A.3d 50, 53 (Pa. Super. 2015).

       The Petitioner neither alleges that Stibbins was physically coerced by Detective Pitts

before giving his statement, nor does he argue that Stibbins would testify that he was. Instead,

the Petitioner appears to argue that, because Detective Pitts' may have used coercive

interrogation techniques against Pinkney, Drayton, and Speaks in unrelated matters, he must

have done the same to Stibbins. The Petitioner sought to call Pinkney, Drayton, and Speaks to

testify that Pitts coerced them into giving false statements, and trial counsel to explain his alleged

failure to investigate and examine Pitts at trial. The Petitioner failed to attach certifications from



                                                                                                                                                                                                                      9
           '   ....   '   ._... ·.,·.·-. -_"..   _ _-._ ·-···.,_··_:_..,.:..·�--;· '·_;-··· •.•• •·-•·_;,, __.:   .   ·..:.,.,_.__ ,·-· ··: ·... ·c•.•-···-..   r., .. · .._•;:;.. .:..c·.· .�····.·._·.. ·:- ......�··-··· ... �(.,...,,;".·'.,'·. ·."' ·:·...:..·0 .. ··,· .. ·-.· ··--···· ·.·... , ...... �·.·���
                                                                                                                                                                                                                                                                                                                                                    ·' ''·
                                                                                                                                                                                                                                                                                                                                                         =
                                                                                                                                                                                                                                                                                                                                                         ''__;�______:______.
                                                                                                                                                                                                                                                                                                                                                            '                 .;____




any of the witnesses, and merely cites the aforementioned Philadelphia Daily News article and

the holdings in each of their cases to support his argument. 2 While the article points to

allegations that, if true, had the potential to aid the Petitioner's cause, they are nothing more than

inadmissible hearsay in its current form. See Castro, 93 A.3d at 828. Mere speculation as to the

contents of Drayton' s, Speaks', and Pinkney' s testimony are similarly insufficient, as the

Petitioner fails to sufficiently explain the context of their testimony or how it would meet a

hearsay exception.

        Even if the Petitioner were permitted to present this evidence in an evidentiary hearing, it

would not sway this Court's opinion for want of prejudice. At trial, Stibbins recanted his police

statement and testified that detectives fabricated said statement by providing him answers to the

questions that he posed. N.T. 10/23/2013 at 56. Stibbins said he did so to avoid being recharged

with an unrelated attempted murder. Id at 56-58. Evidence of what action, if any, Detective

Pitts took during interrogation would only serve to impeach the truthfulness of Stibbins' police

statement, which Stibbins recanted at trial. The jury considered Stibbins' recantation and

rejected it.

        The Petitioner next alleges that trial counsel was ineffective for failing to secure evidence

that he was in police custody at the time he allegedly confessed his guilt to Stibbins and witness

Corey Williams. At trial, Williams testified that the Petitioner told himself and Stibbins that he

(the Petitioner) "rocked" the decedent, shooting her in the head and chest. N.T. 10/22/2013 at

241-245. Williams surmised that this conversation took place between two and three months

after the shooting, during either January or February 2009. Id. at 244. The Petitioner claims that




2
 The Petitioner acknowledges that Pinkney and Drayton testified at the evidentiary hearing for Commownea/th v.
Reed, 1269 EDA 2013, but was unable to obtain the transcripts.

                                                                                                                                                                                                                                                                                                                                10
... · ·--"'·.:··.-·   ·, ·-·-·--·-·;·. · ·· --·:   ··,·   ·,· · ·· · · .. -···.:.. ··   .. ·. ··.· ··   _··. · ··   ·· .:.. ·' · ·   · Z:n--·   ··   d:-': · _ ..· ·· ·   ·   ·�··-·-- •. ··--·· ··.;-.;··· ••,· .• \·   ··· · · ·.'   • : -·-·   •· ·,.   · •·   .""=· '·"·· ···· ·· ····,iL,:··.·--:·. · .. ·�: ·'·   · ··'··· . ,:�·-"····"'-·   ,.·.···" .. : ..,:>*�·   ,   · ..; ..··· ..:.. ,::.;.:..��·..;,;   .




                                            he was in custody during that timeframe and that the conversation in question could not have

                                           taken place.

                                                                 This argument is frivolous as the parties stipulated that the Petitioner was not in

                                           Philadelphia from November 2008 to February 2010. N.T. 10/28/2013 at 73. Where a

                                            stipulation is announced in front of a jury, a challenge to counsel's failure to elicit the

                                            information stipulated to during testimony is frivolous. See Commonwealth v. Paddy, 15 A.3d

                                            431, 459-460 (Pa. 2011). In its Rule 1925(a) opinion, this Court addressed a similar issue where

                                           the Petitioner challenged the weight of the evidence based on Williams' testimony. Then, this

                                           Court noted that trial counsel cross-examined Williams to this discrepancy, to which he

                                           responded that the conversation occurred two months before he gave his statement, in autumn

                                           2010. Rule 1925(a) Opinion at *10; N.T. 10/22/2013 at 228-229. This Court further noted that

                                           the Petitioner failed to submit evidence to establish that he was in custody at the time. In the

                                           intervening two and one-half years since the Petitioner's direct appeal, he still has yet to submit

                                           evidence to support his contention.3 Nevertheless, the stipulation renders the Petitioner's

                                           argument toothless.

                                                                 The Petitioner argues that trial counsel was ineffective for failing to object to witness

                                           Tevin Clark's alleged hearsay testimony. Hearsay is a statement that the declarant does not

                                           make while testifying at the current trial or hearing and a party offers that statement in evidence

                                           to prove the truth of the matter asserted. Pa.R.E. 801(c)(l)-(2). Hearsay is generally

                                           inadmissible. A witness may be impeached by extrinsic evidence where (1) the statement is




                                           3The Petitioner sought leave to obtain these records in his November 2, 2016 Motion for Discovery. This Court
                                           denied that motion for discovery on the basis that the parties stipulated that the Petitioner was in custody at the time
                                           of the alleged conversation and that a very similar issue was addressed by both this Court and the Superior Court on
                                           direct appeal.

                                                                                                                                                                                                                                                                                                                                                      11
--·······'..·-···-- ... · .·..- .. · ....-.... ·· ·.·.· ··-· · ·; ---�-...•"   ··.•·.·.• · �--··   ·   ·--·· ·.··   ·,·,   ·. �· .. ·.;.. ·   · -·- ·   · -�--�   ·:   ··   .   ·· .. -�·· · · ··-   ··�--..,.,_·   · ·   · · •.• · .. ·· ..• ······   ··�   :·,._ ··&.·· .,.,.· .. v'   .. ,   ·,. ·.·�;,.·   '····-··.;..2:;..iL· ,·   ,   __.. ·.,.:.:_,:·.··,,'�···   ·+ ···>·.:·.' ···.�:·.-. · :.,.·.   · .. _··· -· '· ..;:   --··-




                                                    collectively warrant relief if they fail to do so individually. Commonwealth v. Reid, 99 A.3d

                                                    470, 520 (Pa. 2014) (citing Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009)). The

                                                    Petitioner failed to allege any meritorious ineffective assistance claim. Therefore, there is no

                                                    basis to evaluate any cumulative prejudicial effect.

                                                                           For the foregoing reasons, the judgment of this Court should be affirmed.


                                                                                                                                                                                                       BY THE COURT,



                                                                                                                                                                                                       Barbara A. McDermott, J.




                                                                                                                                                                                                                                                                                                                   13
                               '-��.. --·:· -·· ..   ·   · · · ·._ .. -· · .•..:·-�./."'·· --·::._· __..   "0.u.'LU.r;.,.,__   ;d)+   "·   ·�d!::�·'




Commonwealth v. Brandon Sawyer, CP-51-CR-0012941-2011

                                           PROOF OF SERVICE

      I hereby certify that I am this day serving the foregoing filing upon the person(s), and in the
manner indicated below, which service satisfies the requirements of Pa. R. Crim. P. 114:

                            Philadelphia District Attorney's Office
                            Three South Penn Square
                            Philadelphia, PA 19107
                            Attn: Samuel Ritterman, Esquire

Type of Service:            DA's Courthouse Assigned Box

                            Teri B. Himebaugh, Esq.
                            2201 Pennsylvania Avenue
                            #513
                            Philadelphia, PA 19130

Type of Service:            First Class Mail

                            Brandon Sawyer
                            LM 3143
                            SCI Houtzdale
                            209 Institution Drive
                            Houtzdale, PA 16698

Type of Service:            Certified Mail




Law Clerk to he
Honorable Barbara A. McDermott